Citation Nr: 1628601	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-13 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to increased evaluations for service-connected residuals of stress fracture, left femoral neck, rated as 10 percent disabling prior to November 26, 2010, and as 20 percent disabling on and after that date.

2.  Entitlement to higher initial evaluations for service-connected back strain, rated as 20 percent disabling prior to February 19, 2013, and as 10 percent disabling on and after that date.

3.  Entitlement to service connection for bipolar disorder, to include as secondary to service-connected residuals of stress fracture, left femoral neck.

4.  Entitlement to service connection for a bilateral knee condition, to include as secondary to service-connected residuals of stress fracture, left femoral neck.

5.  Entitlement to service connection for a left ankle condition, to include as secondary to service-connected residuals of stress fracture, left femoral neck.

6.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Marshall O. Potter, Jr., Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to June 1982.

This case comes before the Board of Veterans' Appeals  (Board) on appeal of April 2008, December 2009, February 2012, and March 2013 rating decisions.  

The Veteran had requested a hearing before a member of the Board, and a hearing was scheduled before the undersigned in Washington, D.C., in November 2015.  However, the Veteran was unable to report for the hearing.  The undersigned spoke with the Veteran's attorney at that time, but a hearing was not held, as the purpose of such a hearing is to receive testimony from the Veteran, not solely to hear argument from the representative.  See 38 C.F.R. § 20.700.  The possibility of rescheduling the hearing closer to the Veteran's residence was discussed, but the attorney chose to cancel the hearing.  See correspondence December 10, 2015; see also February 2016 withdrawal of hearing request.  The record was held open to allow the attorney to submit additional evidence and argument to the Board, and this was then done in December 2015 and January 2016.  As those submissions did not indicate waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304, the Board contacted the attorney in May 2016 to inquire as to waiver.  The attorney expressly waived AOJ consideration.  See May 13, 2016, email.  Therefore, there is no prejudice to the Veteran in proceeding to adjudicate the claims, as done below.

The issues of entitlement to service connection for bipolar disorder, a bilateral knee condition, a left ankle condition, and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period of time on appeal prior to February 3, 2010, the Veteran's service-connected residuals of stress fracture, left femoral neck resulted in limitation of motion and complaints of pain that were slight in severity.

2.  For the period of time on appeal from February 3, 2010, to the present, the Veteran's service-connected residuals of stress fracture, left femoral neck have been limitation of motion and complaints of pain that are moderate in severity.

3.  For the period of time on appeal prior to February 19, 2013, the Veteran's service-connected back strain resulted in limitation of motion with forward flexion of 0 to 50 degrees and complaints of pain.

4.  For the period of time on appeal from February 19, 2013, to the present, the Veteran's service-connected back strain has been manifested by forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees and complaints of pain.


CONCLUSIONS OF LAW

1.  Prior to February 3, 2010, the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected residuals of stress fracture, left femoral neck, were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2015).

2.  From February 3, 2010, to November 25, 2010, the criteria for a disability rating of 20 percent, and no more, for the Veteran's service-connected residuals of stress fracture, left femoral neck, were met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2015).

3.  For the period of time on appeal from February 3, 2010, to the present, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected residuals of stress fracture, left femoral neck, have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2015).

4.  Prior to February 19, 2013, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected back strain were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

5.  From February 19, 2013, to the present, the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected back strain have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5247 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's increased rating claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in February 2011 and January 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was provided numerous VA examinations throughout the course of this appeal, most recently in February 2013 and in November 2014 for his back disability and in November 2014 his left hip disability.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).


1.  Entitlement to an increased evaluation for service-connected residuals of stress fracture, left femoral neck.

This particular condition has been service-connected since the Veteran's separation from service in 1982.  In 2007, the Veteran filed a claim for an increase.  In an April 2008 rating decision, the RO continued the 10 percent evaluation in effect for service-connected residuals of stress fracture, left femoral neck, under Diagnostic Codes 5299-5255.  The Veteran appealed, and while that appeal was pending, in a February 2012 rating decision, the RO assigned a 20 percent evaluation for this service-connected disability, effective November 26, 2010.  Therefore, the Board will evaluate whether a rating higher than 10 percent was warranted prior to November 26, 2010, as well as whether a rating higher than 20 percent can be granted for any time after that date. 

Diagnostic Code 5255 outlines the following rating criteria: an 80 percent rating will be assigned for impairment of femur, fracture of shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture); a 60 percent rating will be assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint; a 30 percent rating will be assigned for malunion of the femur with marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  See 38 C.F.R. § 4.71a , Diagnostic Code 5255.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

In evaluating this claim, the Board has reviewed all relevant VA and private treatment records, which document complaints of hip pain, as well as the Veteran's statements, and his Social Security Administration (SSA) records.  The Veteran also underwent pertinent VA examinations in October 2006, December 2007, March 2009, and November 2014, which are of record.  

At the October 2006 VA examination, the Veteran reported aching pain over the hip area on a daily basis that he rates at a 4 out of 10 in severity.  He reported weakness, stiffness, instability, fatigue, and lack of endurance.  He reported using a cane occasionally.  He reported that walking more than a quarter to a half-mile resulted in pain.  The Veteran was noted as having a limp with no obvious deformity.  With regard to range of motion, the Veteran demonstrated 0 to 90 degrees with repetitions and pain at the end of that angulation.  With resistance he had no ability to get from 0 to 90 degrees.  Extension was 0 to 10 degrees with pain throughout that motion with five repetitions and with 0 range of motion with resistance.  Adduction was 0 to 20 degrees with five repetitions with pain at end of the range of motion.  There was 0 to 10 degrees of adduction with resistance applied.  Abduction was 0 to 20 degrees with five repetitions with pain on outside of femur area after five repetitions, and 0 degrees with resistance.  External rotation was 0 to 60 degrees with no pain.  Internal rotation was 0 to 20 degrees with pain on the lateral aspect of the hip.  With resistance, he was not able to do the internal rotation.  External rotation with resistance was 0 to 30 degrees with no pain.  Minimal degenerative changes were present on x-ray.

At the December 2007 VA examination, the Veteran reported pain precipitated by walking more than half-mile, sitting for too long, carrying heavy things, and cold weather.  With regard to range of motion, flexion was recorded at 0 to 110 degrees active, passive, and fatigued with pain.  Extension was 0 to 25 degrees active, passive, and fatigued without pain.  Adduction was 0 to 25 degrees active, passive, and fatigued without pain.  Abduction was 0 to 40 degrees active, passive, and fatigued with pain.  External rotation is 0 to 50 degrees active, passive, and fatigued with pain.  Internal rotation was to 5 degrees with active, passive, and fatigued with pain. 

In an October 2008 private medical record from Physical Medicine Center, it was noted that the Veteran's left hip had restriction in internal and external rotation and flexion.  In a January 2009 private medical record from Physical Medicine Center, it was noted that the strength and range of motion measurements were good and did not represent much of an impairment.  It was noted that he used a cane when the pain was exacerbated.

At the March 2009 VA examination, all functions of the right hip and left hip were normal with pain.  Both hips had abduction of 0 to 45 degrees actively, passively, and after fatiguing.  Both hips had adduction of 0 to 30 degrees actively, passively, and after fatiguing.  Both hips had internal rotation of 0 to 40 degrees actively, passively, and after fatiguing; external rotation of 0 to 60 degrees actively, passively, and after fatiguing; and flexion of both hips of 0 to 125 degrees actively, passively, and after fatiguing.  All of the above movements of the hips, which were normal, were done with pain.  There was no decease in the range of motion or joint function additionally limited by pain, fatigue, weakness, or lack of endurance after repetitive use.

In a February 3, 2010, medical record from Woodrow Wilson Rehabilitation Center, the Veteran was noted as having mild to moderate pain.  His motor strength was a 5 out of 5.  He had full range of motion in both hips.  He had limitation of external rotation, flexion, and abduction.

In October 2010, the Veteran underwent a private examination with Dr. Michalowicz, at which the following ranges of motion were recorded: flexion of 0 to 90 degrees with pain at 80 degrees, unable to do with resistance; extension of 0 to 20 degrees with pain at 10 degrees, unable to do with resistance; adduction of 0 to 20 degrees active and passive with pain at 10 degrees, only 0 to 10 degrees with resistance; abduction of 0 to 20 degrees active and passive with pain at 20 degrees, unable to do with resistance; external rotation of 0 to 45 degrees active and passive with pain, 0 to 30 degrees with resistance; and internal rotation of 0 to 5 degrees active and passive with significant pain, unable to do with resistance.  Motor strength and sensation were noted as intact.

At the November 2014 VA examination, the Veteran rated his left hip pain as a 2 or 3 out of 10.  The reported flare-ups were with certain weather and after he walked more than half-mile.  Flare-ups occurred twice a month, last a day or two, and are a 4 or 5 out of 10.   The following ranges of motion were recorded: flexion of 0 to 90 degrees, extension of 0 to 10 degrees, abduction of 0 to 10 degrees, adduction of 0 to 10 degrees, external rotation of 0 to 25 degrees, and internal rotation of 0 to 10 degrees.  He was able to cross his legs.  The examiner noted that the range of motion itself does not contribute to functional loss.  The Veteran was unable to perform repetitive use testing with at least 3 repetitions due to too much pain.  The Veteran had normal strength with regard to extension and abduction and active movement against resistance with regard to flexion.  There was no muscle atrophy or ankylosis.  The Veteran did not have malunion or nonunion of the femur or flail hip joint.  

As an initial matter, the Board notes that the RO increased the evaluation assigned to the Veteran's left hip disability to 20 percent, effective November 26, 2010, based on a record from Woodrow Wilson Rehabilitation Center.  In actuality, this record is dated February 3, 2010.  Therefore, in light of the February 3, 2010, private medical record from Woodrow Rehabilitation Center, which noted the Veteran's left hip disability as being a mild to moderate degree and resulting in the need of a cane to go long distances and limitation of external rotation, flexion, and abduction, the Board finds that the increased evaluation of 20 degrees should be dated back to February 3, 2010, the date of this medical record.  The claim for an increase is granted to that extent. 

With regard to assigning an evaluation in excess of 20 percent for the period of February 3, 2010, to the present, the Board finds that the medical evidence of record does not support assigning an evaluation in excess of 20 percent under Diagnostic Code 5255.  The medical evidence of record from this time period does not reflect that the Veteran has impairment of the femur with nonunion or fracture of the surgical neck with false joint.  Moreover, the medical evidence of record from this time period does not reflect that the Veteran's disability is marked in severity.

Specifically, the February 2010 private medical record from Woodrow Wilson Rehabilitation Center noted the Veteran's pain as being mild to moderate, and noted that his motor strength was a 5 out of 5.  While some limitation of motion was noted in the October 2010 private medical examination report, motor strength and sensation were noted as intact.  At the November 2014 VA examination report, the Veteran reported left hip pain as a 2 or 3 out of 10, with flare-ups at a 4 or 5 out of 10 occurring twice a month.  He was noted as having normal strength with regard to extension and abduction and active movement against resistance with regard to flexion with no muscle atrophy or ankylosis. The fact that he has no muscle atrophy is significant, because it indicates that despite his complaints of pain, he is using the muscles in a normal fashion because they have not atrophied due to misuse. 

In order to assign an evaluation in excess of 20 percent under Diagnostic Code 5255, the evidence of record must demonstrate that the Veteran's service-connected left hip disability manifests with marked disability.  In light of the fact that the Veteran's left hip disability has not resulted in muscle atrophy or weakened motor strength, he still maintains a fair range of motion, and the Veteran himself has rated his pain during flare-ups as a 4 or 5 out of 10 occurring twice monthly, the Board finds that the Veteran's left hip disability is appropriately rated as being moderate in severity under Diagnostic Code 5255 for the period of February 3, 2010, to the present.  As such, an evaluation in excess of 20 percent is not warranted for this time period under Diagnostic Code 5255.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2015).

For the period of time on appeal prior to February 3, 2010, the Board notes that the medical evidence of record does not reflect that the Veteran's service-connected left hip disability manifested with symptoms that were greater than slight in severity.  Specifically, in a January 2009 medical record from Physical Medicine Center, it was noted that the strength and range of motion measurements were good and did not represent much of an impairment.  At the March 2009 VA examination, all functions of the left hip were normal with pain.  Range of motion was noted as slightly more limited at the October 2006 and December 2007 VA examinations.  However, the Veteran still demonstrated flexion to 90 degrees and 110 degrees, and abduction of 20 degrees and 40 degrees, respectively at these examinations.  The Board acknowledges the Veteran's complaints of pain and difficulty walking more than a quarter to a half-mile.  However, the Board finds that these symptoms are appropriately compensated with the already assigned 10 percent evaluations under Diagnostic Code 5255 for this period of time on appeal.  As such, an evaluation in excess of 10 percent is not warranted for the period of time on appeal prior to February 3, 2010.  38 C.F.R. § 4.71a, Diagnostic Codes 5255 (2015).

Additionally, the Board has considered the applicability of other diagnostic codes.  Specifically, disabilities of the hips and thighs are set forth in Diagnostic Codes 5250 through 5255.  Diagnostic Code 5250 is not applicable in the instant case because there has been no medical record indicating ankylosis of the left hip.  Diagnostic Code 5254 is also not for application because there has been no medical evidence showing that the Veteran has a flail hip joint.

The applicable Diagnostic Codes for limitation of motion of the hip are 38 C.F.R. § 4.71a , Diagnostic Codes 5251, 5252 and 5253.  Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71 , Plate II.  A 10 percent disability rating is warranted where extension of the thigh is limited to 5 degrees (Diagnostic Code 5251); or where flexion is limited to 45 degrees (Diagnostic Code 5252). 38 C.F.R. § 4.71a .  A 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5252.  A 10 percent disability rating is also warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees; a 10 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5253.

Where limitation of motion of either hip is noncompensable under Diagnostic Codes 5251, 5252, or 5253, a rating of 10 percent may be assigned where there is X-ray evidence of arthritis combined with limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.

With regard to whether separate evaluations could be assigned under Diagnostic Codes 5255 and under Diagnostic Codes 5003, 5251, 5252, or 5253, the Board finds that such would constitute pyramiding in this case.  Specifically, the Court has held that if a Veteran has separate and distinct manifestations relating to the same injury, he or she should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  However, the evaluation of the same manifestation under different Diagnostic Codes is to be avoided.  38 C.F.R. § 4.14.  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 203   (1993).  The critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions. 

In this case, the primary symptoms associated with the Veteran's left hip disability are pain and loss of motion.  The Board has taken both of these complaints into account when evaluating whether the Veteran's left hip disability is slight, moderate, or marked under Diagnostic Code 5255.  Therefore, to consider the Veteran's loss of motion again and assign a separate evaluation under Diagnostic Codes 5003, 5251, 5252, or 5253 in combination with the evaluation assigned under Diagnostic Code 5255 would constitute impermissible pyramiding.  

However, the Board may consider whether the Veteran's disability could receive a higher evaluation if rated under Diagnostic Codes 5003, 5251, 5252, or 5253, as opposed to under Diagnostic Code 5255.  

In this regard, the Board notes that a 10 percent evaluation is the maximum evaluation available under Diagnostic Code 5003 and can only be assigned where limitation of motion is noncompensable under other pertinent diagnostic criteria.  As the Veteran is already receiving either a 10 or a 20 percent evaluation for the period of time on appeal for symptoms that include limitation of motion, an increased rating is not available under Diagnostic Code 5003.  

With regard to the remaining diagnostic codes, for the period of February 3, 2010, to the present, there is no medical evidence demonstrating a limitation of extension to 5 degrees or a limitation of flexion to 45 degrees.  As such, compensable evaluations are not available under Diagnostic Codes 5251 and 5252.  Diagnostic Code 5253 does not provide criteria for assigning an evaluation in excess of 20 percent.  Therefore, the Board finds that an evaluation in excess of 20 percent is not available or warranted under Diagnostic Codes 5251, 5252, or 5253.

With regard to assigning an increased evaluation for the period of time on appeal prior to February 3, 2010, under Diagnostic Codes 5151, 5252 and 5253, there is no medical evidence demonstrating a limitation of extension to 5 degrees or a limitation of flexion to 45 degrees.  As such, compensable evaluations are not available under Diagnostic Codes 5251 and 5252.   Moreover, there is no medical evidence of record demonstrating limitation of abduction beyond 10 degrees.  As such, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5253.  Therefore, the Board finds that an evaluation in excess of 10 percent is not available or warranted under Diagnostic Codes 5251, 5252, or 5253, for the period of time on appeal prior to February 3, 2010.

Additionally, the Board has considered whether an increased rating is warranted under Diagnostic Code 5275, which evaluates shortening of the bones of the lower extremity.  Under Diagnostic Code 5275, a 10 percent evaluation is warranted for shortening of the bones from 1 1/4 to 2 inches.  

In this case, the Board acknowledges that the Veteran's left leg was noted as 1/4 inch shorter than the right leg at the October 2006 VA examination.  At the December 2007 VA examination, a 3/4-inch length discrepancy was noted.  Dr. Bonner stated in a January 2009 private medical record that there was a 0.25-inch leg length discrepancy.  At the  March 2009 VA examination, the examiner noted that no discrepancy in the leg length was noted after careful measurements and that both legs were of normal length.  In an October 2010 private medical record, Dr. Michalowicz noted that the Veteran had a functional leg length discrepancy resulting from years of restricted motion in his left leg due to the pain from his stress fracture of the femoral neck and then left ankle pain from chronic limping or abnormal gait patterns.  He went on to discuss the difference between structural leg length discrepancy, which is an actual difference in the length of the bones of the leg, and functional leg length discrepancy, which is the result of a functional difference in an individual's biomechanics.  The physician found that the Veteran has a functional leg length discrepancy and does not actually have a difference in the length of the leg bones.  No leg length discrepancy was noted at the November 2014 VA examination. 

Regardless of the conflicting evidence regarding whether the Veteran actually has a leg length discrepancy, the Board finds that none of the medical evidence documents an actual shortening of the bones of the lower extremity to 11/4 inches for any period of time on appeal, which is the minimum shortening required for a compensable evaluation under Diagnostic Code 5275.  Therefore, with no such evidence, the Board finds that a compensable or an increased evaluation is not available for this service-connected disability under Diagnostic Code 5275 for any period of time on appeal.  As for whether the Veteran's functional abilities are impaired analogous to that experienced by actual shortening of the leg, that is properly considered under 38 C.F.R. §§ 4.40, 4.45.

However, with respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40, 4.45, there is no indication in the medical evidence of record that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation for either period of time on appeal.  While the October 2006 VA examination report and October 2010 private medical examination report revealed that the Veteran was unable to complete some ranges of motion with resistance, there is no medical evidence of record demonstrating that any subjective complaints limit functional ability during flare-ups or when used repeatedly so as to meet the criteria for a higher evaluation.  

The December 2007 VA examination report noted no differences in range of motion whether tested actively or passively.  The January 2009 private medical record from Physical Medicine Center noted range of motion measurements as good.  The March 2009 VA examination report noted no decrease in the range of motion or joint function additionally limited by pain, fatigue, weakness, or lack of endurance after repetitive use.  The November 2014 VA examination report specifically noted that the Veteran had normal strength with regard to extension and abduction and active movement against resistance with regard to flexion.  The Board notes that the Veteran reported at the November 2014 VA examination that he was unable to perform testing after repetitive use due to pain.  However, the Veteran's inability or refusal to perform repetitive use testing is not evidence, in and of itself, that he suffers additional limitation of function so as to meet the criteria for a higher evaluation.  Therefore, without consistent clinical evidence of additional limitation of function meeting the criteria for higher evaluations due to subjective complaints, evaluations in excess of those currently assigned for each period of time on appeal are not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.

Finally, in evaluating this claim, the Board notes that a private physician, Dr. Miller, submitted letters pertaining to the Veteran's claim in July 2015 and October 2015.  These letters discussed the medical evidence of record in detail, as well as a July 21, 2015, telephone interview with the Veteran.  While the Board has reviewed this evidence and notes the Veteran's complaints during the telephone interview of "severe" pain, there is no indication that this physician physically examined the Veteran.  The physical findings shown in the letters are the physician's recitation of the findings on the VA examinations discussed above.  

While the Veteran's subjective complaints of pain are considered, pain itself does not constitute functional loss. Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance, in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  While Dr. Miller determined that it is at least as likely as not that the Veteran's left hip functional loss equates to a 50 percent, it appears that this determination is based solely upon review of the record, which the Board has also reviewed, and a telephone discussion with the Veteran.  Without physical examination of the Veteran's service-connected disability, the Board finds this medical evidence not probative with regard to evaluating the current severity of this disability. 

Moreover, the Board notes that the Veteran has submitted medical evidence in which private physicians have attempted to assign disability ratings to the Veteran's service-connected disabilities based on perceived impairment.  For example, Dr. Bonner indicated in the January 2009 medical record that the Veteran has a 37 percent permanent partial impairment of the lower extremity, a 53 percent permanent partial impairment of the foot, and a 15 percent permanent partial impairment of the whole person, as extrapolated from the AMA Guide.  Dr. Michalowicz reiterated these findings in an October 2010 medical record.  However, Congress has required the VA to use the Code of Federal Regulations and VA's Schedule for Rating Disabilities, and not the private disability rating scheme the physician's reference, entitled "The AMA Guides to the Evaluation of Permanent Impairment".  In short, in adjudicating claims for higher ratings, VA is bound by the VA guidelines.  As such, the private physicians' assignment of percentages of impairment in accordance with different guidelines is not of probative value in assigning disability ratings under the diagnostic criteria set forth by VA.

In summary, the Board concludes that the evidence supports assigning the increased rating of 20 percent back to February 3, 2010, and not the November 26, 2010 date assigned by the RO.  To that extent, the appeal is granted.  However, the preponderance of the evidence is against assigning an evaluation in excess of 10 percent prior to February 3, 2010, and is against assigning a rating in excess 20 percent, at any point after February 3, 2010.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Hart, supra.


2.  Entitlement to higher initial evaluations for service-connected back strain.

In a March 2013 rating decision, the RO granted service connection for a back strain and assigned a 20 percent evaluation, effective November 26, 2010, and a 10 percent evaluation, effective February 19, 2013, under Diagnostic Code 5237.  The Veteran is seeking higher ratings.

Diagnostic Code 5237 is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula:
	A 10 percent rating is assigned for 
      o	The thoracolumbar spine when
?	Forward flexion is greater than 60 degrees but not greater than 85 degrees, or
?	Combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees;
o	Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or
o	Vertebral body fracture with loss of 50 percent or more of the height.
      	A 20 percent rating is assigned for
      o	The thoracolumbar spine when
?	Forward flexion is greater than 30 degrees but not greater than 60 degrees, or
?	Combined range of motion is not greater than 120 degrees
o	Muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
      	A 40 percent rating is assigned for
      o	The thoracolumbar spine when
      ?	Forward flexion is 30 degrees or less, or
      ?	Favorable ankylosis of the entire thoracolumbar spine.
	A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.
	A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). 

The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a , Plate V.

The Veteran could alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months ............................ 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months .. 40 percent

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months .. 20 percent

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months ...... 10 percent

For purposes of evaluations under the Formula for Rating IVDS on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Board has reviewed all relevant VA and private treatment records, which document complaints of back pain, as well as the Veteran's statements, and his SSA records.  The Veteran also underwent February 2013 and November 2014 VA spine examinations, which are of record.  

For the period of time on appeal prior to February 19, 2013, the Board notes that a 20 percent evaluation was assigned based on an October 10, 2010, examination from Dr. Michalowicz noting that the Veteran had a forward flexion of 0 to 50 degrees.  This medical record also noted a severely abnormal gait.  However, this was attributed to a functional leg length discrepancy resulting from years of restricted motion in his left leg due to the pain from his stress fracture of the femoral neck and then left ankle pain from chronic limping or abnormal gait patterns.  The abnormal gait was not attributed to his lumbar spine condition. 

Upon review of all evidence of record from this time period, the Board finds there is no medical or lay evidence demonstrating that the Veteran's service-connected lumbar spine disability has resulted in favorable or unfavorable ankylosis of the lumbar spine or of the entire spine, or forward flexion of the thoracolumbar spine of 30 degrees or less.  As such, an evaluation in excess of 20 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine for the period of time on appeal prior to February 19, 2013.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

For the period of time on appeal from February 19, 2013, to the present, the Veteran underwent pertinent VA examinations in February 2013 and November 2014.  The February 2013 VA examination report noted a forward flexion of 80 degrees and a combined range of motion of 200 degrees or greater.  The examiner noted that guarding/muscle spasm is present but do not result in abnormal gait or spinal contour.   The November 2014 VA examination report noted a forward flexion of 90 degrees or greater and a combined range of motion of 165 degrees or greater.  The examiner noted that the Veteran did not have guarding or muscle spasm resulting in abnormal gait or spinal contour.  Moreover, there is no medical or lay evidence reflecting that the Veteran's service-connected lumbar spine disability manifests with favorable or unfavorable ankylosis of the lumbar spine or of the entire spine.  

In order to assign an evaluation in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine for the period of February 19, 2013, to the present, the evidence of record must demonstrate that the Veteran's service-connected lumbar spine disability manifests by a forward flexion greater than 30 degrees but not greater than 60 degrees, a combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As there is no clinical evidence of record demonstrating that the Veteran's service-connected disability has met this criteria for the period of February 19, 2013, to the present, an increased rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

In denying the Veteran's claim for an increased rating, the Board notes that the aforementioned July and October 2015 letters from Dr. Miller discuss the Veteran's back complaints, noting his back disability to be significantly disabling and resulting in severe pain.  However, without physical examination of the Veteran's service-connected disability, the Board finds this medical evidence not probative with regard to evaluating the current severity of the Veteran's back disability.  The physical findings shown in the letters are the physician's recitation of the findings on the VA examinations discussed above.  

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40, 4.45, there is no indication in the medical evidence of record, to include the October 2010 private and the February 2013 and November 2014 VA examination reports, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation for either period of time on appeal.  The Board notes that the Veteran reported at the November 2014 VA examination that he was unable to perform testing after repetitive use due to pain.  However, as noted above, the Veteran's inability or refusal to perform repetitive use testing is not evidence, in and of itself, that he suffers additional limitation of function so as to meet the criteria for a higher evaluation.  See also Mitchell, supra.  At the February 2013 VA examination, repetitive use testing was conducted and only affected the Veteran's forward flexion, resulting in a decrease in forward flexion from 80 degrees to 70 degrees.  The November 2014 VA examination report actually noted an increase in forward flexion of 90 degrees upon initial testing from the February 2013 findings.  Therefore, without evidence of additional limitation of function meeting the criteria for higher evaluations due to subjective complaints, evaluations in excess of the currently assigned evaluations for each period of time on appeal are not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.

The Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, under an appropriate diagnostic code for any period of time on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

In this regard, the Board notes that a private physician, Dr. Miller, indicated in his July 2015 private Expert Independent Medical Review report that the Veteran had bilateral lower extremity radiculopathy.  However, it appears that this report was based entirely on a telephone conversation and review of the claims file, as opposed to an actual examination of the Veteran.  This physician has provided no clinical evidence demonstrating radiculopathy, and he did not examine the Veteran to actually see if there was evidence of radiculopathy.  In contrast, the February 2013 and November 2014 VA examiners who did physically examine the Veteran specifically noted no radicular pain or any other signs or symptoms due to radiculopathy, and the claims file contains no medical evidence of such objective neurological abnormalities.  Therefore, while the Board notes the July 2015 notation regarding bilateral radiculopathy, the Board ultimately finds that the claims file contains no objective, clinical evidence demonstrating radiculopathy of either leg that is at least mild in nature.  Thus, the Board concludes that a separate rating is not warranted for either lower extremity under Note (1) for any period of time on appeal.

No other objective neurological abnormalities were noted in the claims file.  

With regard to applying the Formula for Rating IVDS Based on Incapacitating Episodes, the Board finds no evidence of record reflecting that the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes requiring bed rest prescribed by and treatment by a physician.  Although the Veteran may voluntarily restrict his activities during flare-ups, that does not meet VA's definition of an incapacitating episode.  Therefore, the Board finds that an increased rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.

Moreover, as noted above, the Board acknowledges that the Veteran has submitted medical evidence in which private physicians have attempted to assign disability ratings to the Veteran's service-connected disabilities based on perceived impairment.  However, in adjudicating claims for higher ratings, VA is bound by the VA guidelines.  As such, the private physicians' assignment of percentages of impairment in accordance with different guidelines than those set forth under the diagnostic criteria set forth by VA is not of probative value.

In summary, the Board concludes that the preponderance of the evidence is against the claim for increased ratings for the Veteran's service-connected back strain for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Fenderson, supra.

3.  Extraschedular Ratings

Finally, the Board notes that the Veteran's representative has specifically requested that the Veteran's disabilities be considered on an extra-schedular basis due to "their causing a material interference with employment."  See  representative's statement, September 2014.  As such, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected disabilities are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014)  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his service-connected left hip and back disabilities.  There is nothing unusual or exceptional about the symptoms he has due to these conditions.  The Veteran's service-connected lumbar spine disability and left hip disability are manifested by complaints of pain and limitation of motion.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  

Additionally, there is no medical evidence of record reflecting that the average industrial impairment from the Veteran's disabilities would be to such a degree as to warrant the assignment of higher ratings.  

The Board notes that the Veteran's representative has specifically requested that the Veteran's service-connected disabilities be considered on an extra-schedular basis due to their effect on the Veteran's employability.   However, the Veteran and his representative have failed to identify anything exceptional or unusual about the Veteran's service-connected left hip and back disabilities, to include their effect on his employability, that would warrant evaluation on an extra-schedular basis.  In a January 2016 statement, the representative asserted that the Veteran's back and left hip disabilities have long been a factor in his inability to obtain and engage in substantial gainful employment and referred to a private opinion by Dr. Tripi, a vocational rehabilitation specialist.  While Dr. Tripi opined that the Veteran is not a viable rehabilitation candidate based on his service-connected chronic pain impairments, the Board notes that she is a licensed psychologist and her opinion largely discusses the Veteran's bipolar disorder, for which the Veteran is not currently service connected.  Moreover, adequate discussion is not provided as to how the Veteran's service-connected disabilities, either separately or together, would interfere with sedentary employment.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.

However, the evidence of record, to include the Veteran's assertions and the medical evidence, has not demonstrated any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  To the extent that the Veteran has suggested that extra-schedular consideration is appropriate in this case, he has failed to identify any specific symptoms or manifestations of his service-connected disabilities, both separately and combined, that would render the schedular rating criteria inadequate.  As noted above, the Veteran's primary complaints of pain and limitation of motion are considered in the rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.


ORDER

Prior to February 3, 2010, an evaluation in excess of 10 percent for service-connected residuals of stress fracture, left femoral neck is denied.

From February 3, 2010, to November 25, 2010, an evaluation of 20 percent, but no more, for service-connected residuals of stress fracture, left femoral neck is granted, subject to the laws and regulations governing payment of monetary benefits.

From February 3, 2010, to the present, an evaluation in excess of 20 percent for service-connected residuals of stress fracture, left femoral neck is denied.

Prior to February 19, 2013, entitlement to an evaluation in excess of 20 percent for service-connected back strain is denied.

From February 19, 2013, to the present, entitlement to an evaluation in excess of 10 percent for service-connected back strain is denied.
	(CONTINUED ON NEXT PAGE)

REMAND

Additional development is needed prior to the adjudication of the remaining claims on appeal.

With regard to the Veteran's left ankle and bilateral knee conditions, he asserted in an October 2007 statement that limping related to his service-connected residuals of stress fracture, left femoral neck, has resulted in pain and damage to his knees and left ankle.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of a condition of either knee.  The Veteran denied a "Trick" or locked knee on a May 1982 Report of Medical History.  In October 1981, the Veteran complained of ankle pain.  In November 1981, the Veteran reported pain in his ankles that was worsening every day.  He reported that he had gone to sick call 9 times for this problem.

In March 2009, the Veteran underwent a VA examination, at which normal findings of the left ankle were noted.   However, in a December 2010 private medical record from Dr. Michalowicz, the Veteran was diagnosed with chronic, severe left ankle bony deformity and arthritis and muscle sprain of the soleus, peroneals and anterior tibialis muscles.

Therefore, the medical evidence is in conflict as to whether the Veteran has a current left ankle disability.  In light of the December 2010 diagnosis, the Board finds it necessary that a new VA examination be performed for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

With regard to the Veteran's bilateral knee claim, the March 2009 VA examination report noted that the Veteran had a chronic sprain of both knees.  The examiner found the old stress fracture of the left femoral neck more likely than not is not causing any problems with the Veteran's knees.  This opinion was based on the findings that the Veteran had no degenerative joint disease of the left hip and no discrepancy in leg length.  However, the Board notes that, in a December 2010 private medical record from Dr. Michalowicz, the Veteran was diagnosed with chronic, severe left hip pain due to leg length differential with chronic muscle strain of the lateral rotator muscles of the hip.  In light of the fact that the December 2010 private medical record noted continuing issues with the Veteran's left hip, the Board finds it necessary that a new VA examination be performed for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

With regard to the Veteran's bipolar disorder claim, the Board notes that the Veteran asserted in a December 2015 statement that he was in and out of hospitals for issues relating to his bipolar disorder more than 10 times from 1996 to 2001, to include hospitalization at the University of Pittsburgh Medical Center.  VA outpatient notes reflect a history of being hospitalized 20 times between 1998 and 2008.  His history indicates initial diagnosis of bipolar at Western Psychiatric Institute in approximately 1989 at age 26. [The Western Psychiatric Institute is part of the University of Pittsburgh Medical Center system, so they are one and the same.] Attempts should be made to obtain these records.  Very few of the Veteran's hospitalization records are part of the claims file, and as complete a history as possible is important here, when deciding whether his psychiatric condition has been aggravated by the left hip condition.
	
Moreover, the Veteran underwent a VA mental disorder examination in March 2013, at which the examiner determined that the Veteran's bipolar disorder is not at least as likely as not related to his one complaint of anxiety in the service, noting that the Veteran stated that he did not feel that his time in the service was overly stressful.  The examiner went on to note the Veteran's bipolar disorder is at least as likely as not aggravated beyond its natural progression by his left hip condition.  The examiner noted that the Veteran reported chronic pain in his hip, which prevented him from engaging in certain activities such as gardening and hiking which are important ways that he copes with stress and manages the symptoms of his Bipolar Disorder.  The examiner ultimately found that, according to the Veteran's report, when first diagnosed and treated for his Bipolar disorder, he was functioning at a lower level than he is presently.  The examiner opined that it appears that the current level of severity is less (i.e., higher functioning) than the Veteran's baseline level of functioning.

In a March 2013 Report of General Information, the examiner reiterated that, while the Veteran's bipolar disorder may have improved even more so had it not been for his left hip condition, the current level of the Veteran's bipolar disorder is less than the baseline level of functioning .  The examiner clarified that she could not state that the Veteran's bipolar disorder was permanently aggravated by his left hip condition.

First, as the March 2013 Report of General Information suggests that the examiner was essentially rescinding the opinion provided in her March 2013 VA examination report, the Board finds that an addendum opinion should be obtained in order to obtain further clarification and supporting rationale on this matter.  Second, it may be that any additional hospitalization records obtained on remand would assist in answering this question. 

With regard to the Veteran's claim for entitlement to TDIU, resolution of the TDIU claim is inextricably intertwined with resolution of the pending service connection claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, adjudication of this claim is deferred at this time. 

Finally, upon remand, all outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records from the Salem VA Medical Center (VAMC) (and associated clinics) from December 2010 to the present. 

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any facility where he was hospitalized between 1996 and 2008, AND to include the Western Psychiatric Institute in Pittsburgh (for all hospitalizations since approximately 1989).  Associate any records received, including negative responses, with the claims file.

3. Schedule the Veteran for appropriate VA orthopedic examinations for his left ankle and bilateral knee claims.  The examiner(s) should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  

Then, the examiner(s) should diagnose the Veteran with all disabilities relating to his left ankle and bilateral knees.  The examiner(s) should then render opinions as to whether it is at least as likely as not that any diagnosed disabilities relating to the Veteran's left ankle or bilateral knees were caused or aggravated by his active duty service.  

The examiner(s) should also render opinions as to whether it is at least as likely as not that any of the diagnosed disabilities relating to the Veteran's left ankle or bilateral knees were caused or aggravated (permanently worsened in severity beyond the natural progression of the disease) by his service-connected residuals of stress fracture, left femoral neck.  Please see medical evidence discussing actual versus functional leg length discrepancy and gait disturbance.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

4. Only after obtaining as much of the private psychiatric hospitalization records as possible (#2), then return the claims file to the VA examiner who conducted the March 2013 VA mental disorder examination so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  

The examiner should render an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disability, to include bipolar disorder was caused or aggravated (permanently worsened in severity beyond the natural progression of the disease) by his service-connected residuals of stress fracture, left femoral neck.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

5. Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


